UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13449 QUANTUM CORPORATION Incorporated Pursuant to the Laws of the State of Delaware IRS Employer Identification Number 94-2665054 1650 Technology Drive, Suite 800, San Jose,
